Citation Nr: 0638477	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  99-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the right upper 
extremity.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the left upper 
extremity.

5.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus, type II.

6.  Entitlement to an initial separate compensable evaluation 
for mild renal insufficiency associated with diabetes 
mellitus.

7.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim of 
entitlement to service connection for hypertension, and 
granted service connection for all other issues on appeal.  
The veteran continues to disagree with the denial of service 
connection for hypertension, and the denial of a separate 
rating for renal insufficiency, as well as the level of 
evaluation assigned for all other issues on appeal.

These matters were previously before the Board in November 
2004.  At that time, a remand was ordered to accomplish 
additional development.  One of the remanded issues, that of 
entitlement to basic eligibility to Dependents Educational 
Assistance benefits, pursuant to Chapter 35, was later 
allowed in a January 2005 rating decision.  As such, that 
issue is no longer for appellate consideration.  Moreover, at 
the time of the Board remand in November 2004, a claim of 
entitlement to a higher initial rating for PTSD prior to 
December to December 23, 1998, was granted, and entitlement 
to a higher evaluation thereafter was denied.  Additionally, 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) was dismissed.  Thus, the only matters 
presently under the Board's jurisdiction are those indicated 
on the title page of this decision.  

The Board also points out that the veteran's son, in a letter 
received at the Board in January 2006, indicates that he 
believes his educational allowance should be extended.  As 
such, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's right lower peripheral neuropathy results 
in no more than mild incomplete paralysis, with essentially 
no objective findings.

2.  The veteran's left lower peripheral neuropathy results in 
no more than mild incomplete paralysis, with essentially no 
objective findings.

3.  The veteran's right upper peripheral neuropathy results 
in no more than mild incomplete paralysis, with essentially 
no objective findings.

4.  The veteran's left upper peripheral neuropathy results in 
no more than mild incomplete paralysis, with essentially no 
objective findings.

5.  The veteran's service connected diabetes requires the use 
of oral medications for control; the veteran's diabetes 
mellitus has not been shown to require insulin, restricted 
diet, or regulation of activities.

6.  The competent evidence shows no more than mild renal 
insufficiency, which does not result in albumin constant or 
recurring with hyaline and granular casts or red blood cells, 
or transient or slight edema. 

7.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed hypertension is causally 
related to active service or to his service-connected 
diabetes mellitus.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2006).

4.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2006).

5.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).

6.  The criteria for a separate compensable evaluation for 
the veteran's renal insufficiency have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115(a), 
4.119, Diagnostic Code 7913 (2006).

7.  Hypertension was not incurred in or aggravated by active 
military service, and it is not proximately due to or the 
result of his service-connected diabetes mellitus; nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309. 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2002, 
February 2004, and January 2005.  The originating agency 
essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  

The letters discussed above did not inform the veteran of the 
laws pertaining to effective dates.  However, because the 
instant decision denies the veteran's claims, no higher 
rating or effective date will be assigned.  As such, there is 
no prejudice to the veteran.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to these claims.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the duty to assist, the record before the Board 
contains post-service medical records which will be addressed 
as pertinent, particularly, the veteran's VA treatment 
records and report of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).


Entitlement to increased initial evaluations for diabetes and 
peripheral neuropathy.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder. 38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 3 8 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

As to the veteran's claims of entitlement to increased 
evaluations for peripheral neuropathy, the Board notes that 
the veteran is currently assigned separate 10 percent 
evaluations for each lower extremity by analogy under 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2006), to paralysis of 
the sciatic nerve.  Under this code, mild incomplete 
paralysis warrants a rating of 10 percent.  Moderate 
incomplete paralysis warrants a rating of 20 percent.  

The veteran is currently assigned separate 10 percent 
evaluations for peripheral neuropathy of both upper 
extremities pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2006), for paralysis of the median nerve.  Under that 
code, mild impairment due to incomplete paralysis of the 
median nerve (minor or major) warrants a 10 percent 
disability rating.  Incomplete paralysis involving the median 
nerve as manifested by a moderate level of impairment 
warrants a 20 percent (minor) or 30 percent (major) 
evaluation.  

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to a higher evaluation for 
his service connected peripheral neuropathy of any extremity, 
as the evidence of record fails to show findings analogous to 
moderate incomplete paralysis of the relevant nerves.  In so 
finding, the Board acknowledges that the veteran reported 
numbness and tingling of the hands and feet at the time of a 
May 2002 VA diabetic examination.  The Board further 
acknowledges that he had abnormal temperature sensation at 
that time and that he was found to have decreased sensation 
to monofilament in the hands and feet.  
However, vibratory sensation at that time was normal and his 
reflexes were 1+ and equal throughout.  Moreover, the 
diagnosis assessed was mild peripheral neuropathy of the 
hands and feet.  

The Board also recognizes a March 2004 VA peripheral 
neuropathy examination report indicating complaints of 
neuropathy in the feet and hands, with an onset three to four 
years prior.  That report also revealed that the veteran had 
some difficulty walking on his heels and toes.  He further 
had difficulty with tandem walking.  Moreover, regarding the 
upper extremities, he reported difficulty manipulating 
buttons and laces, as well as trouble cutting meat.  The 
examination report noted mild loss of vibratory sensation in 
the lower extremities, as well as loss of temperature 
sensation.  There also appeared to be a glove distribution 
loss in the upper extremities, worse on the left.  He 
appeared to have severely impaired position sense, although 
Romberg test was initially negative.

Despite the above findings, an increased evaluation for 
peripheral neuropathy of the lower or upper extremities is 
not warranted here.  Indeed, while the veteran was diagnosed 
with diabetic polyneuropathy at the March 2004 VA 
examination, the examiner noted that there were 
inconsistencies in the veteran's examination that made 
quantification of the veteran's level of disability 
difficult.  Indeed, further testing at that time showed no 
abnormalities on needle examination and normal construction 
velocities.  The veteran's examination was noted to show only 
subjective sensory findings without any objective motor 
findings.  The Board finds this examination particularly 
probative in light of the extensive testing performed on the 
veteran.

The Board also acknowledges a March 2005 VA clinical record 
indicating decreased monofilament sensation in both feet.  At 
that time, the veteran reported weakness in both legs.  While 
diabetic neuropathy was diagnosed, it was noted that deep 
tendon reflexes were intact.

The July 2005 VA peripheral neuropathy examination also fails 
to support an increased evaluation here.  At that time, the 
veteran reported pain and numbness, particularly numbness on 
the soles of the feet and up to his wrists.  He also endorsed 
intermittent calf pain, exacerbated by squatting.  He 
reported that he was pain free seven-eights of the time, and 
that when he did experience pain it was of an intensity of 3-
7 out of 10.  He stated that he could not use the left hand 
due to wrist pain and had limited use of the right.  While he 
reported that he could button his shirt and tie his shoes, he 
had difficulty cutting meat, because pressure worsened his 
pain.  The veteran also stated that he had trouble writing or 
holding paper.  However, despite all of the above subjective 
complaints, the veteran had no objective evidence of 
peripheral polyneuropathy.  He was found to have subjective 
complaints of sensory loss which could not be verified.  
Moreover, gait and station were normal, and he had a good 
heel toe and tandem walk.  Motor examination showed no 
atrophy and normal tone, coordination and dexterity.  

The examiner in July 2005 noted that medical literature 
suggests that subjective sensory complaints including pain 
correlate very poorly with the presence of diabetic 
neuropathy.  The veteran had no findings which would be 
consistent with neuropathic pain.  The Board finds this 
examination particularly probative since it was a thorough 
examination conducted specifically for the veteran's 
peripheral neuropathy, and the examiner considered medical 
literature in arriving at his conclusion.   

In sum, the evidence essentially shows only subjective 
findings pertaining to the veteran's peripheral neuropathy, 
with no objective findings.  Furthermore, the veteran has not 
at any time been diagnosed with more than mild findings 
pertaining to his peripheral neuropathy.  For these reasons, 
the Board finds that the criteria for a higher evaluation for 
the veteran's service connected peripheral neuropathy of each 
extremity, as due to moderate incomplete paralysis, is not 
met.  As such, the Board finds that the preponderance of the 
evidence of record is against a grant of increased evaluation 
for these conditions.

With respect to the veteran's claim for an increased rating 
for his service connected diabetes, the Board notes that the 
veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).  Under that diagnostic 
code, a 20 percent disability evaluation is assigned for 
diabetes mellitus requiring insulin and restricted diet; or, 
an oral hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation for the veteran's 
service connected diabetes have not been met.  In this 
regard, both a May 2002 report of VA examination and a March 
2004 report of VA examination noted the veteran to have 
diabetes mellitus which was controlled with oral medication.  
Furthermore, the July 2005 report of VA examination indicated 
that the veteran's diabetes mellitus was controlled thought 
the use of oral agents and diet, and did not require any 
restrictions or regulations of activities.  There was no 
indication that the veteran's diabetes mellitus required 
treatment with insulin.  

As the criteria for the next higher evaluation mandate that 
the veteran require insulin for regulation of his diabetes 
mellitus, and as the evidence of record does not show that 
the veteran has, at any time, required the use of insulin for 
control of his diabetes, the Board finds that the criteria 
for the next higher evaluation are not met.  As such, the 
Board finds that the preponderance of the evidence of record 
is against a grant of increased evaluation for this 
condition.

Finally, as these issues deal with the ratings assigned 
following the original claims for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent ratings for peripheral neuropathy of each extremity, 
and the 20 percent evaluation for diabetes, have been in 
effect since the effective date of service connection for 
these disabilities, and at no time has it been medically 
demonstrated that these disabilities have warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

Entitlement to an initial compensable disability evaluation 
for mild renal insufficiency associated with diabetes 
mellitus.

Currently, the veteran's evaluation for his service connected 
diabetes includes a finding of mild renal insufficiency.  
However, the veteran requests that this symptom be separately 
evaluated.

A note following 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006), which pertains to diabetes mellitus, indicates that 
for rating purposes, compensable complications of diabetes 
should be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913.  Therefore, the 
veteran should be given a separate evaluation for renal 
insufficiency if his symptomatology pertaining to renal 
sufficiency is of a compensable level. 

Reviewing the regulations pertaining to renal insufficiency, 
38 C.F.R. § 4.115a indicates that a noncompensable rating 
applies when there is albumin and casts with history of acute 
nephritis, or hypertension which is noncompensable under 
Diagnostic Code 7101.  When there is albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101, a 30 percent 
rating is warranted.

Under Diagnostic Code 7101, for hypertension, a 10 percent 
rating applies where the evidence demonstrates diastolic 
pressure of predominantly 100 or more, or systolic pressure 
predominantly 160 or more.  Alternatively, a 10 percent 
evaluation is also warranted if the evidence shows an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

Reviewing the evidence of record, a May 2002 report of VA 
diabetic examination noted the veteran to have an elevated 
creatinine of 1.7, and the veteran was found to have very 
mild renal insufficiency due to diabetes and hypertension.  A 
March 2004 report of VA diabetic examination noted the 
veteran to have very mild renal insufficiency, as manifested 
by proteinuria, but essentially normal BUN/creatinine.  The 
veteran's renal function was found to be normal on VA 
examination of July 2005, as objective lab testing results 
were normal.  The Board finds this last examination 
particularly probative since it was based on a full and 
thorough examination of the veteran, including extensive 
testing.  The Board also notes, as discussed in detail below 
that, while the veteran has been diagnosed with hypertension, 
the evidence of record shows that this disability is not 
related to the veteran's diabetes.  

Reviewing this evidence, the veteran's symptomatology 
pertaining to renal insufficiency does not even meet the 
criteria for a noncompensable evaluation, let alone the 
criteria for a compensable evaluation, which again, as stated 
above, requires albumin constant or recurring with hyaline 
and granular casts or red blood cells; or transient or slight 
edema; the Board again notes that the most recent VA 
examination of the veteran found no evidence of impaired 
renal function whatsoever.

Therefore, the Board finds that the veteran does not have a 
compensable level of renal insufficiency under 38 C.F.R. 
§ 4.115a.  As such, the Board finds that the veteran's renal 
insufficiency is properly considered part of the diabetic 
process under diagnostic code 7913, and a separate rating is 
not warranted.


Entitlement to service connection for hypertension.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Again, the veteran is claiming entitlement to service 
connection for hypertension.  As indicated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, hypertension is defined as 
diastolic blood pressure predominantly 90 mm. or greater.  
Isolated systolic hypertension means that systolic blood 
pressure is predominantly 160 mm. or greater, with a 
diastolic blood pressure of less than 90 mm.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease, including hypertension, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   The evidence of 
record fails to establish hypertension, as defined above, 
within the applicable time period.  Therefore, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  Here, a July 
2005 VA examination reveals blood pressure readings of 140/90 
and 142/90.  The diagnosis was essential hypertension.  

Based on the above, a current disability is established and 
the first element of a service connection claim has been 
satisfied.  However, as will be discussed below, the 
remaining elements of a service connection claim have not 
been met.  

Taking into account all relevant evidence of record, the 
Board finds 
that the veteran's currently diagnosed hypertension is not 
causally related to service or to his service connected 
diabetes mellitus.  Reviewing the evidence of record, the 
veteran's service medical records are negative for complaints 
of, or treatment for, hypertension.  The report of the 
veteran's separation examination noted the veteran to have a 
blood pressure reading of 150/64, a normal reading.  
Moreover, the post-service records do not show an initial 
diagnosis of hypertension until 1995, 22 years after the 
veteran's separation from service, and 4 years prior to the 
veteran's diagnosis of diabetes mellitus.  

The reports of May 2002 and May 2004 VA diabetic examinations 
of the veteran both indicate that the veteran was diagnosed 
with essential hypertension, not caused by diabetes.  The 
report of a July 2005 VA examination of the veteran also 
indicates that the veteran was diagnosed with essential 
hypertension, predating and not caused or aggravated by his 
diabetes.  In support of his opinion, the examiner noted that 
the veteran was already hypertensive before he was diagnosed 
with diabetes, that his CXR did not show any cardiomegaly and 
his EKG was normal, that his blood pressure was fairly well 
controlled and that his renal function was normal.  The Board 
finds this opinion particularly probative since it was made 
after a thorough examination of the veteran, and the examiner 
was able to cite extensive evidence in the record in support 
of his opinion.

Considering these opinions, and all opinions and evidence of 
record, including that the veteran was not diagnosed with 
hypertension until many years after his separation from 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for the veteran's hypertension, as either directly related to 
service, as secondary to the veteran's service connected 
diabetes mellitus, or under a presumption of service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for peripheral neuropathy of the right upper 
extremity is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for peripheral neuropathy of the left upper 
extremity is denied.

Entitlement to an initial disability evaluation in excess of 
20 percent for diabetes mellitus, type II is denied.

Entitlement to an initial compensable disability evaluation 
for mild renal insufficiency associated with diabetes 
mellitus is denied.

Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the veteran's service 
connected diabetes mellitus, is denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


